Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 1975, which affirmed the decision of a referee that he was without jurisdiction because claimant’s request for a hearing was untimely. On December 13, 1973, a notice of determination was mailed to claimant at the address given by him on filing his original claim. Claimant apparently left New York and filed an additional claim at Seattle, Washington, on February 1, 1974. Thereafter, on March 21, 1974, he filed his appeal. The board found that claimant did not notify the insurance office of his change of address. Since his failure to receive the notice of determination was due to his own negligence, and claimant did not make a timely request for a hearing, the referee was without jurisdiction to rule on the merits. Although claimant contended that he "gave [his] new address before [he] left New York”, the issue of his credibility was within the province of the board. On the record before us, we cannot interfere with the board’s factual finding that claimant’s request for a hearing was untimely. Decision affirmed, without costs. Greenblott, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.